              Case 1:21-cv-00131 Document 1 Filed 02/05/21 Page 1 of 19




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW HAMPSHIRE


 VERY REVEREND GEORGES F. de
 LAIRE, J.C.L.,

                Plaintiff,
                                                            C. A. No.:
         v.

 GARY MICHAEL VORIS, ANITA CAREY,
 ST. MICHAEL’S MEDIA a/k/a CHURCH
 MILITANT,

                Defendants.


                                           COMPLAINT

                                      i.     Introduction

       The Very Reverend Georges F. de Laire, J.C.L. (“Father de Laire”), a member of the

clergy who has devoted his life to serving his community, brings this action for defamation to

vindicate the wrongs perpetrated against him by the Defendants Gary Michael Voris (“Mr.

Voris”) and his media group, St. Michael’s Media, including but not limited to its website,

Church Militant (“Church Militant”) and a reporter, Anita Carey (“Ms. Carey”).

       Through articles published on the website Church Militant, as well as videos produced by

St. Michael’s Media and published both on the Church Militant website and You Tube and other

websites, Mr. Voris and his media company have in knowing and reckless disregard of the truth

embarked on a campaign of defamation against Father de Laire, intended to besmirch Father de

Laire’s reputation and destroy his standing in the community of his congregation in New

Hampshire, and in the Catholic Church at large, in the United States and in Rome. The articles
             Case 1:21-cv-00131 Document 1 Filed 02/05/21 Page 2 of 19




and videos at issue were published in support of a group known as the Slaves of the Immaculate

Heart of Mary, or the Saint Benedict Center, Inc. (“the Saint Benedict Center”) – a group first

formed in the mid-1900s after its founder was excommunicated from the Roman Catholic

Church, in part, for his scathing anti-Semitic views. Today, the New Hampshire enclave

continues in the same tradition, and has, like its predecessor, similarly been prohibited from

identifying as being affiliated with the Catholic Church, not only in light of its intolerant views,

but also because of a doctrinal interpretation disagreement with the Vatican.

       As a member of the leadership in the Diocese of Manchester for the Catholic Church in

New Hampshire, for seven (7) years Father de Laire has made every effort to work with the Saint

Benedict Center for the benefit of its members, and to create opportunities for them to practice

their faith despite (but within the confines of) the decision made by the Vatican. However, the

leadership of the Saint Benedict Center manipulated Father de Laire’s efforts, and clung to his

peacemaking, as evidence that their group had the support of the Diocese, which was not the

case. As a result, the Diocese of Manchester had no choice but to issue a Decree prohibiting the

Saint Benedict Center from identifying as Catholic in any manner.

       In this context, Defendants, who are theologically, politically and philosophically aligned

with the Saint Benedict Center, published a series of defamatory articles and videos on their

website, churchmilitant.com, which were in turn published on several like-minded additional

websites, defaming Father de Laire. Not content to simply critique the actions taken by the

Diocese, Mr. Voris published an article, and subsequently a video, defaming Father de Laire

personally. In an initial article, published in January of 2019, Mr. Voris published multiple

knowingly and recklessly false statements concerning Father de Laire’s work performance, his

fitness to serve as a member of the clergy, his ethics, and other personal matters. These



                                                  2
               Case 1:21-cv-00131 Document 1 Filed 02/05/21 Page 3 of 19




statements were first published in January of 2019 with no attempt to first interview Father de

Laire, with little or no investigation, and despite Defendants knowing that what they were

publishing was not true.

          The false and defamatory statements published by defendants included, without

limitation, that Father de Laire is said – by his colleagues – to be emotionally unstable. Yet,

Father de Laire’s colleagues have never spoken with reporters from Church Militant. The

articles also contained false statements that Father de Laire paid others to do legal work which he

was employed to complete, which is categorically false. Further statements, such as those that

Father de Laire has “botched” cases that he handled for the diocese and has a reputation as a

“troublemaker” in the halls of the Vatican in Rome, were also made and have no basis in fact.

Further, the articles knowingly published false statements made by wholly biased sources – who

Mr. Voris and the Church Militant reporting staff knew to be biased – without seeking out

unbiased sources in addition to the known-to-be-biased sources. Finally, the articles included

defamatory innuendo, including but not limited to an implication that Father de Laire improperly

utilized church funds to purchase a home. Each of these statements and innuendo are defamatory

per se.

          As a result of the defamatory statements, Father de Laire has suffered not only significant

damage to his personal and professional reputation, he has also suffered significant emotional

distress, all as Mr. Voris and the other Defendants intended him to suffer.

                                            ii.     Parties

          1.     Plaintiff Father de Laire is a priest of the Catholic Church; he serves as the

Judicial Vicar and the Vicar for Canonical Affairs for the Diocese of Manchester of the Catholic




                                                   3
             Case 1:21-cv-00131 Document 1 Filed 02/05/21 Page 4 of 19




Church in New Hampshire. He is also the Pastor of a Parish. Father de Laire resides in

Manchester, New Hampshire.

       2.      Defendant Gary Michael Voris is a resident of Oakland County, Michigan, and is

the President of St. Michael’s Media a/k/a Church Militant. Mr. Voris also acts as a “reporter”

for the website Church Militant. At all times material hereto, Mr. Voris acted within the scope of

his employment at St. Michael’s Media in authoring, reviewing, and approving the publication of

the articles and videos at issue here.

       3.      Upon information and belief, Defendant Anita Carey is a resident of Wayne

County, Michigan, and is a reporter employed by St. Michael’s Media a/k/a Church Militant.

Ms. Carey acted in the scope of her employment in authoring certain of the articles at issue here.

       4.      Defendant St. Michael’s Media is a corporation organized under the laws of

Michigan with its headquarters located in Oakland County, Michigan.

       5.      St. Michael’s Media does business under the name “Church Militant,” and posts

articles, videos and podcasts on a website known as churchmilitant.com, which is accessible on

the internet from anywhere in the United States of America and around the world. Mr. Voris has

reported that these posts cumulatively attract approximately 1.5 million views per month.

                                  iii.   Jurisdiction and Venue

       6.      The subject matter jurisdiction of this Court is properly based upon complete

diversity between the parties. The amount of controversy in this matter exceeds $75,000,

exclusive of costs and interest pursuant to 28 U.S.C. § 1331, § 1332. Personal jurisdiction is

lawful and proper in New Hampshire where Defendants each transact business in New

Hampshire generally and/or engaged in tortious conduct which caused injury in New Hampshire.




                                                 4
             Case 1:21-cv-00131 Document 1 Filed 02/05/21 Page 5 of 19




       7.      The venue for this action properly lies in this district pursuant to 28 U.S.C. §

1391, because a substantial part of the events or omission giving rise to the defamation and

intentional infliction of emotional distress was based on content allegedly gathered, in part, by

Mr. Voris and Ms. Carey in New Hampshire, and the damages caused by said actions took place

in New Hampshire.

                                   iv.    Factual Background

Father de Laire’s Background and Role in the Church

       8.      Father de Laire was born and raised in France and immigrated to the United States

in 1983.

       9.      Father de Laire attended Saint Lawrence University in Canton, New York, where

he obtained a Bachelor’s of Art in History in 1989, and a Master’s Degree in Counseling

Psychology and Human Development in 1992. He attended Saint John’s Seminary in Brighton,

Massachusetts, where he obtained a Master’s in Divinity and completed a Master’s in Biblical

Theology, both in 1997. Father de Laire then attended the Pontifical Gregorian University in

Rome, Italy, where he earned his Juris Canonici Licentia magna cum laude in 2012.

       10.     Father de Laire was ordained as a cleric of the Catholic Church in 1996; he has

remained such for the last 24 years. For the entirety of his service to the Catholic Church, Father

de Laire has served in the Roman Catholic Diocese of Manchester.

       11.     In 2013, Father de Laire was promoted to the role of Judicial Vicar and the Vicar

for Canonical Affairs, positions he continues to hold today.

       12.     As Judicial Vicar, Father de Laire together with the Bishop of the Diocese of

Manchester forms the Tribunal (i.e., judiciary) of the Diocese of Manchester. In that role, Father

de Laire oversees the cases and trials that are brought to the Tribunal for adjudication. Most of



                                                 5
              Case 1:21-cv-00131 Document 1 Filed 02/05/21 Page 6 of 19




such cases involve challenges to the canonical validity of marriages, although the Tribunal

occasionally hears other matters, including the protection of the rights of the faithful and select

penal matters.

        13.      As the Vicar for Canonical Affairs, Father de Laire directly assists the Bishop of

Manchester in conducting the legal governance of the Diocese of Manchester in accordance with

Catholic Church teachings, the 1983 Code of Canon Law, and subsequent universal and

particular legislation. In this administrative role, Father de Laire is charged with the

responsibility of promoting and protecting the obligations, rights and privileges of the faithful

throughout the Diocese; providing assistance and consultation on all areas of Church law for the

leadership of the Diocese, the clergy and laity.

        14.      In these roles, and particularly as the Vicar for Canonical Affairs, Father de Laire

has been charged with the responsibility of acting as a liaison with a group known as the Slaves

of the Immaculate Heart of Mary, a religious group that has incorporated itself as the Saint

Benedict Center, Inc. (the “Saint Benedict Center”).

        15.      Consistent with his obligations as a member of the clergy, Father de Laire does

not insert himself into the political issues in local, state or national politics.

        16.      While Father de Laire presides over a congregation in New Hampshire, the

congregation is modest in size, with an estimated 2,400 parishioners. Father de Laire does not

exert influence of any kind outside of his congregation in any public manner.

        17.      Father de Laire is not a frequent commentator on news programs or in

publications about local, state or national events.

        18.      Father de Laire does not have a social media presence.




                                                    6
             Case 1:21-cv-00131 Document 1 Filed 02/05/21 Page 7 of 19




       19.     Father de Laire is not a public figure, generally or for any particular or limited

purpose.

Church Militant

       20.     Church Militant is a website that claims its mission is to do “battle against sin, the

devil and the demonic ‘rulers of the darkness of this world, against spiritual wickedness in high

places’ (Ephesians 6:12).” See https://www.churchmilitant.com/mission (last February 4, 2021).

As found on the website’s mission page, “We aim to convert non-Catholics to the faith founded

personally by Jesus Christ, and strengthen the faith of existing Catholics. Church Militant aims to

achieve this by bringing Jesus Christ to the internet through the use of digital media.” Id.

       21.     Mr. Voris, as the President and principal of Church Militant, is a frequent and

primary contributor to the website.

       22.     Church Militant had previously operated as “Real Catholic TV,” but was forced to

change its name when the Catholic Archdiocese of Detroit insisted that it do so, in light of the

fact that it had no permission to use the Catholic name.

       23.     Church Militant is known for its inflammatory publications. In December of

2016, the New York Times profiled the website, and Mr. Voris. In that article, it was reported

that churchmilitant.com has “dismissed climate change as a hoax” and claims that Hillary

Clinton (whom it refers to as “Killary”) was “Satan’s mop for wiping up the last remaining

resistance to him in America.” See https://www.nytimes.com/2016/12/30/us/church-militant-

theology-is-put-to-new-and-politicized-use.html (last viewed on February 4, 2021).

       24.     The New York Times further reported that Mr. Voris “views Islam as ‘entirely

different’ from Christianity and portrays Judaism in outdated terminology that experts in

Catholic-Jewish relations consider anti-Semitic”. Id.



                                                 7
               Case 1:21-cv-00131 Document 1 Filed 02/05/21 Page 8 of 19




The Saint Benedict Center

         25.    The Saint Benedict Center is a group of men and women who work and live in the

rural town of Richmond, New Hampshire. The group is religious in nature and identifies as

“loyal to Father Leonard Feeney’s crusade”.

         26.    “Father” Leonard Feeney (“Feeney”) was a Massachusetts-based conservative

Catholic. Feeney was initially ordained as a Jesuit priest in 1928. Beginning in the 1940s,

however, Feeney became known for incendiary and hate-filled speeches, primarily anti-Semitic

in nature.

         27.    As a result of his hate-speech and contradictory Catholic views, Feeney was

expelled from the Jesuit order, and ultimately excommunicated from the Catholic Church.

         28.    Subsequently, Feeney, together with Catherine Clarke, formed the Slaves of the

Immaculate Heart of Mary at the St. Benedict Center in Harvard Square in Cambridge,

Massachusetts. While Feeney’s group continued to operate in Harvard, Massachusetts for some

time, that group ultimately fractured after Feeney’s death, with one segment relocating to New

Hampshire.

         29.    The current Saint Benedict Center in New Hampshire was founded in the mid-

1980s. The Saint Benedict Center includes a “monastery”, a “convent”, a school and a place for

worship.

         30.    The New Hampshire Saint Benedict Center champions Feeney’s views of the

1940s.

         31.    In 2004, the leader of the self-proclaimed religious group did not oppose being

labeled an anti-Semitic, stating, “If anti-Semitism means opposing the Jews on religious matters,

opposing the Zionist state in Palestine[], or opposing the Jewish tendency to undermine public



                                                 8
               Case 1:21-cv-00131 Document 1 Filed 02/05/21 Page 9 of 19




morals … then we could rightly be considered such.” Later in the same year, another member of

the group was quoted in the Boston Globe blaming the Jews for the murder of Christ and

denying the World War II Holocaust: “There’s a lot of controversy among people who study the

so-called Holocaust. There’s a misperception that Hitler had a position to kill all the Jews. It’s

all a fraud. Six million people … it didn’t occur.” See https://www.splcenter.org/fighting-

hate/intelligence-report/2007/radical-traditionalist-catholic-groups-sour-life-peaceful-new-

england-town (last visited February 4, 2021).

         32.    As a result of its teachings, the Southern Poverty Law Center had previously

designated the Saint Benedict Center in New Hampshire a “hate group”.

         33.    Upon information and belief, certain women who were initially curious about the

faith associated with the Saint Benedict Center have since been detained by the leadership and

are believed by their families to be held against their will.

https://www.unionleader.com/news/religion/nh-based-only-catholics-go-to-heaven-group-

sanctioned-by/article_ac1831fa-113f-5f55-a625-2649bd79cd5b.html (last visited February 4,

2021).

The Doctrinal Dispute

         34.    Doctrinally, the Saint Benedict Center interprets a particular Catholic principle,

known as “extra ecclesiam nulla salus” (which means, “outside the Church there is no

salvation”) in a manner that is incompatible with the official teachings of the Catholic Church.

         35.    In 2016, the Congregation for the Doctrine of the Faith in Rome, the ultimate

voice in Catholic doctrinal interpretation, declared the Saint Benedict Center’s interpretation of

this doctrinal principle “unacceptable.” See October 20, 2016 letter from Monsignor Giacomo




                                                  9
             Case 1:21-cv-00131 Document 1 Filed 02/05/21 Page 10 of 19




Morandi to Brother Andre Marie, a true and accurate copy of which is attached hereto as Exhibit

A.

       36.     In the October 20, 2016 letter to Brother André, that same Congregation stated,

“this letter officially closes the discussion on this matter.” See Exhibit A, page 2. A copy of the

letter was sent to Bishop Libasci, Bishop of the Diocese of Manchester and Father de Laire.

Father de Laire saw the letter when it was received at the Diocese of Manchester.

The Diocese of Manchester’s Decree

       37.     Following the final decision handed down by the Catholic Church leadership in

Rome in 2016 (and since affirmed), Father de Laire continued to work with the Saint Benedict

Center to pastorally accommodate the members of the religious group, by granting permission

for a priest in good standing (meaning not a member of the Saint Benedict Center, and against

whom there were no allegations of ministerial misconduct) to offer ministry at the Center.

       38.     Unfortunately, rather than seeing this as the good faith gesture that it was –

allowing their faithful followers the opportunity to receive ministry and sacraments – the

leadership of the Saint Benedict Center manipulated Father de Laire’s efforts to imply support

and legitimacy by the Catholic Church.

       39.     Therefore, on January 7, 2019, the Diocese of Manchester issued certain precepts

which were consistent with the previous declarations issued by Rome. See January 7, 2019

Decree of Precepts, a true and accurate copy of which is attached hereto as Exhibit B (the

“Decree”). As the Vicar for Canonical Affairs, Father de Laire was the signatory to the Decree

of Precepts. Id.




                                                10
             Case 1:21-cv-00131 Document 1 Filed 02/05/21 Page 11 of 19




       40.     The Decree prohibits the Saint Benedict Center from, among other things, holding

itself out as being affiliated with the Roman Catholic Church in any manner whatsoever, or

purporting to hold Roman Catholic Church services on its property. See Exhibit B, pp. 1-2.

       41.     Representatives of the Saint Benedict Center challenged this Decree, and their

recourse was denied in July 2020 by the Congregation for the Doctrine of the Faith. The decision

affirms the validity of the Decree and upholds the precepts.

Church Militant’s Defamatory Media Campaign

       42.     Less than ten (10) days after the Decree was issued, Mr. Voris published the first

of what would be several articles not only criticizing the Diocese’s decision to issue the Decree,

but defaming Father de Laire, personally.

       43.     On January 17, 2019, the Church Militant website published an article authored

by Mr. Voris titled “NH Vicar Changes Dogma Into Heresy.” A true and accurate copy of that

article is attached hereto as Exhibit C.

       44.     Upon information and belief, Mr. Voris has a relationship with Brother Andre

Marie, and had first-hand knowledge of the correspondence between the Saint Benedict Center

and the Roman Catholic Church throughout said correspondence’s history.

       45.     The article conveyed a series of false and defamatory personal attacks against

Father de Laire.

       46.     First, Mr. Voris falsely reported that Father de Laire is “said by current work

colleagues to be emotionally unstable in his role as chief canonical judge of the diocese and

counselor to his bishop.” See Exhibit C. This statement is not attributed to any source, and,

upon information and belief, there was no source for this fabricated statement.




                                                11
             Case 1:21-cv-00131 Document 1 Filed 02/05/21 Page 12 of 19




       47.       Father de Laire is not emotionally unstable in his role, as evidenced by his recent

reappointment as both the Judicial Vicar and the Vicar for Canonical Affairs in June 2018.

       48.       Mr. Voris further falsely reported that “de Laire is said to be desperate to repair

his image and save his chances at being promoted as bishop or an official of the Roman Curia.”

See Exhibit C.

       49.       Once again, Mr. Voris did not provide a source for this supposed information,

and, upon information and belief, Mr. Voris did not have a source for this fabricated statement,

but instead published it without any evidence in support.

       50.       Mr. Voris went on to falsely accuse Father de Laire of conducting his duties “with

incompetence in canonical matters also apparently well-known and corroborated in the Roman

Curia.” See Exhibit C.

       51.       As with all other of the statements in the article, Mr. Voris did not cite a source

for this statement, and, upon information and belief, his allegation was fabricated and not

corroborated by anyone in Rome, as Father de Laire has always completed all of his work with

utmost competence, once again, as evidence by his reappointment to his roles as Judicial Vicar

and Vicar for Canonical Affairs.

       52.       Mr. Voris then continued with the fabrication that “de Laire is nicknamed in those

halls [of the Roman Curia] un incasinaro, ‘a troublemaker,’ owing to his notorious botching of

canonical cases involving clergy and other matters.” See Exhibit C.

       53.       Once again, this statement is false and fabricated, and Mr. Voris knew it to be

false or recklessly disregarded its falsity. At no time in his career has Father de Laire “botched”

any case that he has worked on as Judicial Vicar, or Vicar for Canonical Affairs.




                                                   12
             Case 1:21-cv-00131 Document 1 Filed 02/05/21 Page 13 of 19




       54.     In light of Father de Laire’s remarkable record, Mr. Voris’s statement that

“multiple independent sources in the Roman Curia say he has repeatedly botched diocesan cases

and embarrassed his bishop before the Roman congregations of the Curia” is also false. See

Exhibit C.

       55.     Mr. Voris published that “Church Militant has learned he is currently outsourcing

work product that he as a canon lawyer is being paid well by the diocese to complete himself.”

See Exhibit C. This is a false statement, as Father de Laire has never outsourced any of his work

and has always completed all of his work himself. This statement was knowingly false when

made or was made with reckless disregard of its falsity.

       56.     Mr. Voris went on to publish that Father de Laire was “said by priests and laity

who currently work with him in the diocese to be a vindictive and manipulative clericalist who

pines to be named a bishop or an official of the Congregation for the Doctrine of the Faith.” See

Exhibit C. However, not only is the substance of the statement false, but it is further false that

Mr. Voris spoke with priests who currently work with Father de Laire prior to publishing the

article. Upon information and belief, other than the clearly biased members of the Saint

Benedict Center and those associated with it, Mr. Voris did not speak with laity working or

having worked with Father de Laire within the reach of the Diocese of Manchester, New

Hampshire prior to publishing the article.

       57.     In fact, colleagues of Father de Laire report the opposite – that Father de Laire is

not vindictive or manipulative, and he does not appear to have any aspirations to any role other

than that which he currently holds.




                                                 13
              Case 1:21-cv-00131 Document 1 Filed 02/05/21 Page 14 of 19




        58.     Mr. Voris further reported that “at least three complaints against de Laire have

been filed with the Holy See … [t]ogether they allege corruption, abuse of office, grave

violations of the law, and incompetence as a canonist.” See Exhibit C.

        59.     This statement was knowingly false when made or was made with reckless

disregard of its falsity.

        60.     In additional to publishing overtly false statements about Father de Laire, Mr.

Voris also published clearly false and defamatory innuendo, stating “[a]dditional questions are

raised … by his acquisitions … Church Militant has learned that de Laire now frequently resides

at an estate located near Manchester that he … purchased, currently valued at $1.5 million.” See

Exhibit C. By suggesting that Father de Laire’s real estate purchase raised “additional

questions,” Mr. Voris clearly suggested that Father de Laire’s purchase was somehow improper.

It was not. This, too, is fabricated.

        61.     Throughout the article, Mr. Voris repeatedly characterized Father de Laire’s

issuance of the Decree as an “attack” on the Saint Benedict Center, ignoring Father de Laire’s

known years of work with the members of the Saint Benedict Center to find areas of agreement

and solutions to the disagreements between the group, the Diocese and the Vatican.

        62.     Prior to publishing the January 2019 article, Mr. Voris made no attempt to speak

with Father de Laire.

        63.     As a result of the January 2019 article, Father de Laire has suffered severe

damage to his personal, professional and moral reputation. He has received numerous phone

calls and emails from parishioners, churchmilitant.com readers, and members of the public who

accepted Mr. Voris’s reporting as true. The emails and calls ranged from mere criticism to

outright threats.



                                                 14
             Case 1:21-cv-00131 Document 1 Filed 02/05/21 Page 15 of 19




       64.       Subsequently, in April of 2019, Mr. Voris published a video concerning Father de

Laire and the Decree. The video, titled “The Vortex: Attacking the Good Guys – Who are

Fighting Back” was posted on churchmilitant.com and other video websites, including but not

limited to You Tube. See, e.g., https://www.churchmilitant.com/video/episode/vortex-attacking-

the-good-guys (last visited on February 4, 2021). A transcript of the video is also posted at the

same location.

       65.       The video repeated several of the same statements included in the January article,

as well as other defamatory statements, including but not limited to the following:

                 a. A statement that daily mass was no longer permitted for the Saint Benedict

                    Center members; this statement was false, as Father de Laire arranged for a

                    priest to travel to a nearby parish to provide Latin Mass to the members of the

                    Saint Benedict Members on a weekly basis.

                 b. A report that it was Father de Laire, individually, who had been responsible

                    for “attacks” against the Saint Benedict Center shortly after his promotion to

                    Judicial Vicar “about two years ago.” However, Mr. Voris knew, or should

                    have known (particularly had he conducted a reasonable investigation), that

                    Father de Laire was simply the person responsible for communicating the

                    decision of the Diocese. Mr. Voris also knew, or recklessly disregarded, that

                    Father de Laire had been a committed liaison and advocate for the members of

                    the Saint Benedict Center for several years, working tirelessly to find a

                    resolution to the disagreements between its leadership and the Diocese and the

                    Vatican. Mr. Voris also knew or recklessly disregarded that Father de Laire

                    had been appointed Judicial Vicar (and, more to the point, Vicar for Canonical



                                                 15
              Case 1:21-cv-00131 Document 1 Filed 02/05/21 Page 16 of 19




                   Affairs) much more than two years before the April 15, 2019 video, but rather

                   in 2013,and again in 2018.

                c. In addition to repeating and amplifying the prior defamatory statements, as

                   well as making new ones, the videos posted on churchmilitant.com and

                   elsewhere were utilized as fundraising tools, soliciting donations for the Saint

                   Benedict Center for advocacy.

       66.      On June 25, 2019, yet another article was posted on churchmilitant.com, this one

authored by Church Militant reporter Anita Carey. In this article Ms. Carey wrote not about the

Saint Benedict Center, but about the Diocese’s decision to demolish a church building in

Laconia, New Hampshire.

       67.      Ms. Carey concluded her article with a recitation of the defamatory statements

that were previously published by Mr. Voris, including the allegations that Father de Laire is

incompetent, that he has had “at least three complaints” submitted against him, that he has

outsourced his work, and that priests that work with him have reported him to be “manipulative

and vindictive” – all of which are false and defamatory.

       68.      As a result of Church Militant, Mr. Voris and Ms. Carey’s defamatory statements,

Father de Laire has suffered significant and irreparable damage to his personal, professional and

moral reputation, as well as emotional distress, embarrassment and humiliation.

                                COUNT ONE - DEFAMATION

       69.      Father de Laire realleges and incorporates herein by reference each of the prior

paragraphs.




                                                16
                 Case 1:21-cv-00131 Document 1 Filed 02/05/21 Page 17 of 19




           70.     St. Michael’s Media a/k/a Church Militant (or churchmilitant.com), Mr. Voris and

Ms. Carey (“Defendants”) have each published false and defamatory statements of and

concerning Father de Laire with a knowing or reckless disregard of their falsity.

           71.     Defendants’ false statements are defamatory.

           72.     Defendants’ false statements constitute libel per se in that they injured Father de

Laire in his professional capacity as a priest and a canonical jurist.

           73.     Defendants’ false statements constitute defamation of a private citizen and were

published negligently. To the extent Father de Laire is determined to be a limited purpose public

figure, and he should not be, Defendants published their false and defamatory statements of and

concerning him with actual malice, that is, with a knowing and/or reckless disregard of their

falsity.

           74.     Defendants intended their false statements to be widely published and

disseminated on the internet through churchmilitant.com, You Tube, and several other websites.

As they intended, Defendants’ statements were published and disseminated throughout the

United States and likely the world.

           75.     As a result of Defendants’ campaign to spread malicious lies concerning Father de

Laire, falsely claiming that he is incompetent in his work, that he is emotionally unstable, that he

has “attacked” the Saint Benedict Center and its members, that he has “outsourced” his work,

that he is ridiculed by his colleagues in Rome, and many other false statements, Father de Laire

has suffered substantial damages in the form of personal, professional and moral reputational

harm, emotional harm, embarrassment, humiliation, and pain and suffering in an amount to be

proven at trial.




                                                    17
              Case 1:21-cv-00131 Document 1 Filed 02/05/21 Page 18 of 19




      COUNT TWO – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

       76.      Father de Laire realleges and incorporates herein by reference each of the prior

paragraphs.

       77.      Defendants have engaged in extreme and outrageous conduct through their

campaign of lies, disparagement, defamation, harassment, intimidation, and maliciousness

directed at Father de Laire that is beyond the bounds of decency and not tolerated in civilized

society.

       78.      By engaging in this conduct, Defendants intended to cause, or disregarded a

substantial probability of causing, severe emotional distress to Father de Laire, and did in fact

cause severe emotional distress to Father de Laire.

       79.      Defendants’ conduct caused Father de Laire’s injury and the damages he has

suffered.

       80.      Father de Laire has suffered and continues to suffer from severe emotional

distress including anxiety, stress, mental anguish and the physical effects therefrom, medical

conditions, and other ailments, as a result of the harassment, disparagement and other tortious

conduct of Defendants.

                                            JURY DEMAND

   THE VERY REVEREND GEORGES F. DE LAIRE DEMANDS A TRIAL BY JURY
                    FOR ALL CLAIMS SO TRIABLE.

       WHEREFORE, Father de Laire respectfully requests that this Court:

       a. enter judgment in Father de Laire’s favor on all Counts of the Complaint;

       b. award Father de Laire damages in an amount to be determined at trial, including

            punitive damages permitted by law;




                                                 18
          Case 1:21-cv-00131 Document 1 Filed 02/05/21 Page 19 of 19




      c. award Father de Laire interest and costs on all damages assessed against Defendants;

         and

      d. grant all such other and further relief to Father de Laire as the Court deems just and

         proper.

                                                 Respectfully submitted,

                                                 THE VERY REVEREND GEORGES F. de
                                                 LAIRE, J.C.L.

                                                 By his attorneys,

                                                 /s/ Joseph M. Cacace
                                                 Howard M. Cooper (BBO # 543842) (pro hac
                                                 vice forthcoming)
                                                 hcooper@toddweld.com
                                                 Joseph Cacace (NH Bar # 266082; BBO #
                                                 672298)
                                                 jcacace@toddweld.com
                                                 TODD & WELD LLP
                                                 One Federal Street, 27th Floor
                                                 Boston, MA 02110
                                                 (617) 720-2626

                                                     -   and -


                                                 /s/ Suzanne M. Elovecky
                                                 Suzanne M. Elovecky (BBO # 670047) (pro
                                                 hac vice forthcoming)
                                                 selovecky@psh.com
                                                 PARTRIDGE SNOW & HAHN LLP
                                                 30 Federal Street, 7th Floor
                                                 Boston, MA 02110
                                                 (617) 292-7900
Dated: February 5, 2021




                                               19
